           Case 2:20-cr-00163-APG-EJY Document 15 Filed 08/25/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    UNITED STATES OF AMERICA,
                                                               Case No.: 2:15-cr-0285-APG-EJY
 4                          Plaintiff,                         Case No.: 2:20-cr-0163-APG-EJY
                                                               Case No.: 2:20-cr-0164-APG-EJY
 5           v.

 6    CHARLES BURTON RITCHIE,                                   Order Setting Status Hearing
      BENJAMIN GALECKI,
 7
                            Defendants.
 8

 9         The defendants are scheduled to be sentenced on September 9, 2020. They request to

10 appear in-person at the sentencing hearing if any victims are going to appear in-person at that

11 hearing. This court’s Temporary General Order 2020-09 requires “that in-custody defendants

12 scheduled to appear for in-person court hearings are tested for COVID-19 before the hearing,

13 with the defendant’s consent.” I discussed this requirement with the defendants and all counsel

14 at the last hearing. I have now learned that the defendants refused to be tested for COVID-19

15 yesterday.

16         In order to determine how to proceed with sentencing, I will conduct a video status

17 hearing tomorrow, Wednesday August 26, 2020 at 1:00 p.m. My courtroom administrator will

18 circulate access information separately.

19         DATED this 25th day of August, 2020.

20                                                      ________________________________
                                                        ANDREW P. GORDON
21                                                      UNITED STATES DISTRICT JUDGE

22

23
